EXHIBIT 10.2
FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT
This is the Fourth Amendment to the Employment Agreement (“Agreement”) between
Lindsay Corporation, a Delaware corporation (“LINDSAY”) and Richard W. Parod
(“PAROD”), which was entered into on March 8, 2000, and under which PAROD
commenced employment on April 5, 2000, and was previously amended on May 2,
2003, December 22, 2004, and March 20, 2007.
I.
     Paragraph 22 of the Agreement is hereby added to read as follows:

  “22. Section 409A. The provisions set forth in Appendix A hereto are hereby
added to the Agreement and incorporated by reference therein to comply with
Section 409A of the Internal Revenue Code (“Section 409A”).”

II.
All other terms and conditions of the Agreement are hereby ratified and
confirmed. All defined terms which are used herein shall have the same meaning
as in the Agreement, except as modified herein.
IN WITNESS WHEREOF, the parties have executed the Fourth Amendment to the
Agreement to be effective on the later date set forth below when the Agreement
has been executed by both parties.

     
RICHARD W. PAROD
  LINDSAY CORPORATION
 
   
/s/ Richard W. Parod
  /s/ Michael N. Christodolou
 
   
Richard W. Parod
  Michael N. Christodolou
 
  Chairman of the Board
Date: December 22, 2008
  Date: December 15, 2008

 



--------------------------------------------------------------------------------



 



APPENDIX A TO
EMPLOYMENT AGREEMENT WITH RICHARD W. PAROD
I.R.C. § 409A
This Appendix A modifies and clarifies certain terms and conditions of the
Employment Agreement (“Agreement”) between Lindsay Corporation (“Lindsay” or
“Company”) and Richard W. Parod (“Parod” or “Employee”), as amended. The purpose
of this Amendment is to comply with Section 409A of the Internal Revenue Code
(“Section 409A”).
1. Termination of Employment. To the extent that the Agreement provides for any
termination payments to be made or provided to Employee as a result of
involuntary termination of employment without cause, Employee will be considered
to have experienced a termination of employment when Employee has a “separation
from service” within the meaning of Section 409A.
     In general, Employee will have a “separation from service” within the
meaning of Section 409 as of the date that the level of bona fide services that
Employee is expected to perform permanently decreases to no more than 20% of the
average level of bona fide services that Employee performed over the immediately
preceding 36-month period.
For these purposes, “services” include services that Employee provides as an
employee or as an independent contractor. In addition, in determining whether
Employee has experienced a “separation from service,” the Company is obligated
to take into account services Employee provides both for it and for any other
corporation that is a member of the same “controlled group” of corporations as
the Company under Section 414(b) of the Internal Revenue Code or any other trade
or business (such as a partnership) which is under common control with the
Company as determined under Section 414(c) of the Internal Revenue Code, in each
case as modified by Section 409A. In general, this means that the Company will
consider services Employee provides to any corporation or other entity in which
Lindsay Corporation, directly or indirectly, possesses at least 50% of the total
voting power or at least 50% of the total value of the equity interests.
2. Release and Timing of Termination Payments. If Employee is required to
deliver a Release to the Company in order to receive termination payments under
the Agreement, the Release shall be delivered to Company not later than 30 days
following Employee’s “separation from service.” Except as provided in
Paragraph 3 below, if a Release is required, Employee’s lump sum termination
payment shall be paid in full on the first regular payday following Employee’s
“separation from service” after Employee’s right to revoke the Release pursuant
to applicable law has lapsed, but in no event later than ninety (90) days
following Employee’s “separation from service.”
3. Required Delay in Payment for “Specified Employees”. Each of the payments
under the Agreement shall be considered a separate payment for purposes of
Section 409A. Notwithstanding any provision to the contrary in this Agreement,
if (a) Employee is a “specified employee” within the meaning of Section 409A for
the period in which any payment or benefit under this Agreement would otherwise
commence or be made, and (b) such payment or benefit under this Agreement would
otherwise subject Employee to any tax, interest or penalty imposed under
Section 409A if the payment or benefit were to commence or be made within six
months of Employee’s termination of employment with the Company, then all such
payments or benefits that would otherwise be paid during the first six months
after Employee’s “separation from service” within the meaning of Section 409A
shall be accumulated and shall be paid on the earlier of (1) the first day which
is at least six months after Employee’s “separation from service” within the
meaning of Section 409A or (2) the date of Employee’s death.

 



--------------------------------------------------------------------------------



 



4. Reimbursements. If Employee is entitled to receive during or following
termination of employment any reimbursements that constitute deferred
compensation for purposes of Section 409A, (a) any such reimbursements shall be
paid no later than the last day of the calendar year following the calendar year
in which the related expense was incurred; (b) the amounts eligible for
reimbursement in any calendar year shall not affect the amounts eligible for
reimbursement in any other calendar year, and (c) the right to reimbursement is
not subject to liquidation in exchange for any other payment or benefit.
5. No Liability of Company. Lindsay Corporation shall not be liable to Employee
for any taxes, interest or penalties which may be imposed on Employee under
Section 409A or corresponding provisions of state laws.

 